Decided October 14, 1944.
The defendants having appealed from the judgment rendered in the above cause, and thereafter, on December 20, 1943, the plaintiffs having served and filed their notice of appeal therefrom, denominated "Notice of Cross-Appeal," but not having within five days thereafter filed their undertaking on appeal nor made a deposit in lieu thereof nor filed a written stipulation waiving such undertaking or deposit as required by section 9733, Revised Codes 1935; and the defendants having filed their motion to dismiss plaintiffs' said appeal, together with the certificate of the clerk of the trial court setting forth the said facts; and the plaintiffs having filed no objection or showing contrary *Page 607 
thereto; and it appearing that by reason of said default this court has obtained no jurisdiction of said cross-appeal. Now therefore it is ordered that the said appeal, or cross-appeal of the plaintiffs be, and it is hereby, dismissed.